DETAILED ACTION
This is the second Office Action regarding application number 17/269,420, filed on 02/18/2021, which is a 371 of PCT/MK2019/000001, filed on 03/19/2019, and which claims foreign priority to MK/P/2018/513, filed on 07/02/2018.
This action is in response to the Applicant’s Response received 03/25/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-7 are currently pending.
Claims 1-7 are amended.
Claims 1-7 are examined below.
The rejection of claims 11-12 and 14 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 03/25/2022 have been carefully considered but they are not found persuasive. 
The applicant argues that the examiner fails to clearly articulate a reason to combine the teachings of NAKAMURA and DANIEL. Remarks 2. The examiner does not find the applicant’s remarks persuasive to rebut the findings of prima facie obviousness. Primarily, the applicant’s remark that “simply because something could happen does not make it obvious” is not a satisfactory rebuttal to the examiner’s identification of a teaching, suggestion, or motivation that would guide skilled artisans to modify the references to add a convex lens. The examiner concludes that a skilled artisan would have been motivated to add a convex lens because these can achieve desired light concentration for use in solar applications. The applicant does not persuasively argue that the addition of a convex lens would not achieve desired light concentration for use in solar applications.
The remainder of the applicant’s remarks do not address the other prior art references and modifications, and mostly attempt to further describe the instant invention. These additional remarks do not sufficiently distinguish or differentiate the teachings of the prior art references or negate any of the examiner’s findings in the grounds of rejection.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the body of the light concentrator” but multiple light concentrators are previously recited. The examiner cannot determine the scope of the claim because it ambiguously refers to a body but is not clear whether all of the multiple light concentrators are together cast in one piece, or only individual light concentrators are cast together with lenses. Claims depending from claim 1 are similarly rejected because they each incorporate the indefinite subject matter of claim 1.
Claim 3 recites “laterally closed by the photovoltaic panels” but the examiner is unable to interpret or comprehend the meaning of this phrase, and concludes that the claim is indefinite.
Claim 7 recites “the pillar”, “the greenhouse” (with numbers 7, 7.1, and 7.2) and “the heating body-jar”, all without any antecedent basis. The examiner also is unable to interpret or comprehend the meaning of “body-jar”, and concludes that the claim is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 5,089,055 A) in view of DANIEL (US 4,411,490 A) and VON BADINSKI (US 2015/0220109 A1).
Regarding claim 1, NAKAMURA teaches a combined photovoltaic and thermal power generator having a plurality of light concentrators connected to bundles of fiber optic cables for transporting light, a dark chamber (410) having electrical module with solar cells, an introducer (406) connecting the multiwire light cables (Fig. 4F) to a light transporting cable, a Fresnel lens on the concentrator (Fig. 3A illustrates the use of a Fresnel lens), mirror coatings side of the light transporting elements (Fig. 5 illustrates internal reflection).

    PNG
    media_image1.png
    993
    575
    media_image1.png
    Greyscale

NAKAMURA does not disclose expressly that the elements are cast in one piece, that there is a convex lens, or a built-in vacuum pin in the concentrator.
DANIEL teaches convex lenses used for a light concentrators (Figs. 1B, 2, 3A, 3B).
VON BADINSKI teaches the concept of hermetically vacuum sealing optical elements to prevent debris, dust, moisture from contaminating the internal components (para. 197).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify NAKAMURA and add a convex lens as taught by DANIEL because these can achieve desired light concentration for use in solar applications. It would have been obvious to hermetically seal the concentrator as taught by VON BADINSKI to prevent debris, dust, moisture from contaminating the internal components, and a vacuum pin would be necessary to allow for forming the vacuum in this component. It would have been obvious to cast the components in one piece because making elements integral are considered to be a mere matter of obvious engineering choice. MPEP 2144.04(V)(B).

Regarding claim 2, the combination of NAKAMURA, DANIEL, and VON BADINSKI teaches all of the similar components taught in claim 1, and DANIEL also teaches the concentrating funnels are arranged in a grid and mounted. It would have been obvious to cast the lens (convex/Fresnel) in one piece because making elements integral are considered to be a mere matter of obvious engineering choice. MPEP 2144.04(V)(B).

    PNG
    media_image2.png
    640
    560
    media_image2.png
    Greyscale


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 5,089,055 A) in view of DANIEL (US 4,411,490 A) and VON BADINSKI (US 2015/0220109 A1) as applied to claims 1 and 2 above, and further in view of GU (US 2011/0297229 A1).
Regarding claim 3, the combination of NAKAMURA, DANIEL, and VON BADINSKI teaches all of the similar components taught in claim 1, but does not disclose expressly details of an electrical module with electrical components (cables, inverter, voltage control units, problems, fans, batteries, etc.).
GU teaches a light concentrator with an electrical module having electrical components such as batteries and circuit units (para. 65).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify NAKAMURA further and add all of the necessary and commonly used electrical components as taught by GU in order to provide output power.
NAKAMURA also includes more details of a radiator specifically, such as a heat sink and cooling plates, as well as heat pipes used to control temperature. It would have been obvious to a skilled artisan to include generic and well-known temperature control components within the radiator to control temperature. The examiner concludes by official notice that simple and common components such as probes and electrical sensors are among the very obvious of components necessary to construct an operable device. The examiner further finds that the cuboid shape is only a matter of design choice. MPEP 2144.04(IV)(B).

Regarding claims 4-7, the combination of NAKAMURA, DANIEL, VON BADINSKI, and GU teaches all of the similar components taught in claims 2 and 3. DANIEL also teaches multiple examples of how it would be obvious to skilled artisans to apply the utility of collected thermal heat energy to other applications of all types, including applications that require some sort of applied heat. DANIEL teaches that air can be circulated (obviously by fan or blower) to circulate and effect a heat transfer function. All remaining claim limitations and recited components would necessarily be present and obviously included by skilled artisans to accomplish the variety of intended uses possible with a thermal and solar collector. Here, the use in greenhouses, for example, is only a functional and intended use of the claimed combined photovoltaic-thermal concentrator-collector, and does not include any additional features or components that would be considered novel or non-obvious by any skilled artisan in the field.

Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721